Exhibit 10.1

 

As effective November 1, 2005

 

EATON VANCE CORP.

 

1998 STOCK OPTION PLAN

 

RESTATEMENT NO. 6

 

1.                                       Definitions. As used in this Eaton
Vance Corp. 1998 Stock Option Plan the following terms shall have the following
meaning:

 

Board means the Company’s Board of Directors.

 

Code means the Internal Revenue Code of 1986, as amended from time to time.
References to any provision of the Code shall be deemed to include successor
provisions and regulations and other guidance issued thereunder.

 

Committee means the Compensation Committee of the Board, or such other Board
committee as may be appointed by the Board to administer the Plan pursuant to
Section 5.

 

Company means Eaton Vance Corp., a Maryland corporation, or any successor
corporation.

 

Director Option means a nonqualified stock option granted to a director pursuant
to the formula plan set forth in Section 8.

 

Exchange Act means the Securities Exchange Act of 1934, as amended from time to
time. References to any provision of the Exchange Act shall be deemed to include
successor provisions thereto and regulations and other guidance issued
thereunder.

 

Grant Date means the date on which an Option is granted.

 

Incentive Option means an Option that satisfies the requirements of Section 422
of the Code.

 

Market Value means the closing price on the New York Stock Exchange for the
Shares for any date.

 

Nonqualified Option means an Option other than an Incentive Option granted to an
employee.

 

Option means an option to purchase Shares granted under the Plan.

 

Option Agreement means an agreement between the Company and an Optionee, setting
forth the terms and conditions of an Option.

 

Option Price means the price to be paid by an Optionee upon exercise of an
Option.

 

Optionee means a person eligible to receive an Option to whom an Option shall
have been granted under the Plan.

 

1

--------------------------------------------------------------------------------


 

Plan means this 1998 Stock Option Plan, as amended or restated from time to
time.

 

Qualified Member means a member of the Committee who is a “non-employee
director” within the meaning of Rule 16b-3(b)(3) and an “outside director”
within the meaning of Treasury Regulation 1.162-27(e)(3) under Code
Section 162(m).

 

Rule 16b-3 means Rule 16b-3, as from time to time in effect and applicable to
the Plan and any Optionee, promulgated by the Securities and Exchange Commission
under Section 16 of the Exchange Act.

 

Shares means shares of Non-Voting Common Stock of the Company or such other
securities as may be substituted or resubstituted therefor pursuant to
Section 4.

 

Subsidiary means a subsidiary of the Company, as defined in Section 424(f) of
the Code.

 

2.                                       Purpose. The purpose of the Plan is to
advance the interests of the Company by strengthening the ability of the Company
and its Subsidiaries to attract, retain and motivate directors and employees by
providing them with an opportunity to purchase Shares and thus participate in
the ownership of the Company, including the opportunity to share in any
appreciation in the value of such Shares. It is intended that the Plan will
strengthen the mutuality of interest between such persons and the stockholders
of the Company. Both Incentive Options and Nonqualified Options may be granted
under the Plan. This Plan is the successor to the Company’s 1995 Stock Option
Plan – Restatement No. 2.

 

3.                                       Effective Date. The Plan became
effective on July 7, 1998, the date it was adopted by the Board and approved by
the voting stockholders of the Company. This Restatement No. 6 became effective
on November 1, 2005, the date it was adopted by the Board and approved by the
voting stockholders of the Company.

 

4.                                       Stock Subject to the Plan; Adjustments.

 

(a)                                  Shares Reserved. Subject to adjustment as
hereinafter provided, the total number of Shares reserved for issuance in
connection with Options under the Plan shall be 35,000,000. No Option may be
granted if the number of shares to which such Option relates, when added to the
number of Shares previously issued under the Plan, exceeds the number of shares
reserved under this Section 4(a). Shares issued under the Plan shall be counted
against this limit in the manner specified in Section 4(b).

 

(b)                                 Manner of Counting Shares. If any Shares
subject to an Option are forfeited, canceled, exchanged, or surrendered or such
Option is settled in cash or otherwise terminates without a distribution of
Shares to the Participant, including (i) the number of Shares withheld in
payment of any Option Price or tax obligation relating to the exercise of such
Option and (ii) the number of Shares equal to the number surrendered in payment
of any Option Price or tax obligation relating to the exercise of such Option,
such number of Shares will again be available for Options under the Plan. The
Committee may make determinations and adopt regulations for the counting of
Shares relating to any Option to ensure appropriate counting, avoid double
counting (in the case of substitute Options), and provide for adjustments in any
case in which the number of Shares actually distributed differs from the number
of Shares previously counted in connection with such Option.

 

(c)                                  Type of Shares Distributable. Any Shares
delivered upon exercise of an Option may consist, in whole or in part, of
authorized and unissued Shares or Shares reacquired by the Company through
purchase in the open market or in private transactions.

 

2

--------------------------------------------------------------------------------


 

(d)                                 Adjustments. In the event that the Committee
shall determine that any dividend or other distribution (whether in the form of
cash, Shares, or other property) which is unusual and non-recurring, or any
recapitalization, stock split, reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase or share exchange, or other
similar corporate transaction or event affects the Shares such that an
adjustment is appropriate in order to prevent dilution or enlargement of the
rights of Optionees under the Plan, then the Committee shall make such equitable
changes or adjustments as it deems appropriate and, in such manner as it
may deem equitable, adjust any or all of (i) the number and kind of Shares which
may thereafter be issued in connection with Options, (ii) the number and kind of
Shares issued or issuable in respect of outstanding Options or, if deemed
appropriate, make provisions for payment of cash or other property with respect
to any outstanding Option, (iii) the Option Price relating to any Option, and
(iv) the number and kind of Shares set forth in Section 7(d) as the per-person
limitation for any three calendar years; provided, however, in each case that,
with respect to Incentive Options, such adjustment shall be made in accordance
with Section 424 of the Code, unless the Committee determines otherwise. In
addition, the Committee is authorized to make adjustments in the terms and
conditions of, and any criteria and performance objectives or goals included in,
Options in recognition of unusual or non-recurring events (including events
described in the preceding sentence, as well as acquisitions and dispositions of
assets or all or part of businesses) affecting the Company or any Subsidiary or
any business unit, or the financial statements thereof, or in response to
changes in applicable laws, regulations, accounting principles, tax rates and
regulations, or business conditions or in view of the Committee’s assessment of
the business strategy of the Company, a Subsidiary, or business unit thereof,
performance of comparable organizations, economic and business conditions,
personal performance of an Optionee, and any other circumstances deemed
relevant; provided that, unless otherwise determined by the Committee, no such
adjustment shall be made if and to the extent that such adjustment would cause
Options granted to employees who are “covered employees” within the meaning of
Code Section 162(m) to fail to qualify as “performance-based compensation” under
Code Section 162(m) and regulations thereunder.

 

5.                                       Administration.

 

(a)                                  Authority of the Committee. The Plan shall
be administered by the Committee. The Committee shall have full and final
authority and discretion to take the following actions, in each case subject to
and consistent with the provisions of the Plan:

 

(i)                                     to select employees to whom Options
may be granted;

 

(ii)                                  to determine the type and number of
Options to be granted to employees, the number of Shares to which such an Option
may relate, the terms and conditions of any Option granted to an employee under
the Plan (including the Option Price, any restriction or condition, any
schedule for lapse of restrictions or conditions relating to transferability or
forfeiture, exercisability, or settlement of such an Option, and waivers or
accelerations thereof, and waivers of performance conditions relating to such an
option, based in each case on such considerations as the Committee shall
determine), and all other matters to be determined in connection with any Option
granted to an employee;

 

(iii)                               to determine whether, to what extent, and
under what circumstances an Option may be settled, or the Option Price may be
paid, in cash, Shares or other property, or an Option may be canceled,
forfeited, exchanged, or surrendered;

 

(iv)                              to determine whether, to what extent, and
under what circumstances cash, Shares or other property payable with respect to
an Option will be deferred either automatically, at the election of the
Committee, or at the election of the Optionee, and whether to create trusts and
deposit Shares or other property therein;

 

3

--------------------------------------------------------------------------------


 

(v)                                 to prescribe the form of each Option
Agreement, which need not be identical for each Optionee;

 

(vi)                              to adopt, amend, suspend, waive, and rescind
such rules and regulations and appoint such agents as the Committee may deem
necessary or advisable to administer the Plan;

 

(vii)                           to correct any defect or supply any omission or
reconcile any inconsistency in the Plan and to construe and interpret the Plan
and any Option, rules and regulations, Option Agreement, or other agreement or
instrument hereunder; and

 

(viii)                        to make all other decisions and determinations as
may be required under the terms of the Plan or as the Committee may deem
necessary or advisable for the administration of the Plan.

 

In its administration of the Plan, the Committee shall not take any action which
would result in a transaction involving a Director Option failing to be exempt
under Rule 16b-3(d). Other provisions of the Plan notwithstanding, the Board
may perform any function of the Committee under the Plan, including for the
purpose of ensuring that transactions under the Plan by Optionees who are then
subject to Section 16 of the Exchange Act in respect of the Company are exempt
under Rule 16b-3. In any case in which the Board is performing a function of the
Committee under the Plan, each reference to the Committee herein shall be deemed
to refer to the Board, except where the context otherwise requires.

 

(b)                                 Manner of Exercise of Committee Authority.
At any time that a member of the Committee is not a Qualified Member, any action
of the Committee relating to an Option to be granted to an employee who is then
subject to Section 16 of the Exchange Act in respect of the Company, or relating
to an Option intended to constitute “qualified performance-based compensation”
within the meaning of Code

 

Section 162(m) and regulations thereunder, may be taken either (i) by a
subcommittee composed solely of two or more Qualified Members, or (ii) by the
Committee but with each such member who is a not Qualified Member abstaining or
recusing himself or herself from such action, provided that, upon such
abstention or recusal, the Committee remains composed solely of two or more
Qualified Members. Such action, authorized by such a subcommittee or by the
Committee upon the abstention or recusal of such non-Qualified Member(s), shall
be the action of the Committee for purposes of the Plan. Any action of the
Committee with respect to the Plan shall be final, conclusive, and binding on
all persons, including the Company, Subsidiaries, Optionees, any person claiming
any rights under the Plan from or through any Optionee, and stockholders of the
Company. The express grant of any specific power to the Committee, and the
taking of any action by the Committee, shall not be construed as limiting any
power or authority of the Committee. The Committee may delegate to officers or
managers of the Company or any Subsidiary the authority, subject to such terms
as the Committee shall determine, to perform administrative functions and such
other functions as the Committee may determine, to the extent permitted under
applicable law and, with respect to any Optionee who is then subject to
Section 16 of the Exchange Act in respect of the Company, to the extent
performance of such function will not result in a subsequent transaction failing
to be exempt under Rule 16b-3(d).

 

(c)           Limitation of Liability. Each member of the Committee shall be
entitled in good faith to rely or act upon any report or other information
furnished to him or her by any officer or other employee of the Company or any
Subsidiary, the Company’s independent certified public accountants, or other
professional retained by the Company to assist in the administration of the
Plan.No member of the Committee, nor any officer or employee of the Company
acting on behalf of the Committee, shall be

 

4

--------------------------------------------------------------------------------


 

personally liable for any action, determination, or interpretation taken or made
in good faith with respect to the Plan, and all members of the Committee and any
officer or employee of the Company acting on their behalf shall, to the extent
permitted by law, be fully indemnified and protected by the Company with respect
to any such action, determination, or interpretation.

 

6.                                       Duration of the Plan. This Plan shall
terminate ten years from the original effective date hereof, unless terminated
earlier pursuant to Section 12, and no Options may be granted thereafter.

 

7.                                       Options for Employees.

 

(a)                                  Eligible Employees. Options may be granted
to those employees of the Company or of any of its Subsidiaries as are selected
by the Committee.

 

(b)                                 Restrictions on Incentive Options. Incentive
Options shall be subject to the following restrictions:

 

(i)                                     Limitation on Number of Shares. To the
extent that the aggregate Market Value on the Grant Date of the Shares with
respect to which an Option that would otherwise constitute an Incentive Option
(when aggregated, if appropriate, with incentive stock options granted before
the Option under this Plan or any other plan maintained by the Company or any
Subsidiary of the Company) is exercisable for the first time by the Optionee
during any calendar year exceeds $100,000, the Option shall be treated as a
Nonqualified Option.

 

(ii)                                  10% Stockholder. If any Optionee to whom
an Incentive Option is granted is on the Grant Date the owner of stock (as
determined under Section 424(d) of the Code) possessing more than 10% of the
total combined voting power of all classes of stock of the Company or any of its
Subsidiaries, then the following special provisions shall be applicable to that
Incentive Option:

 

(A)                              The Option Price per Share shall not be less
than 110% of the Market Value on the Grant Date; and

 

(B)                                The Incentive Option shall expire not more
than five years after the Grant Date.

 

(c)                                  Price. Subject to the conditions on certain
Incentive Options in Section 7(b), the Option Price per Share payable upon the
exercise of each Incentive Option shall be not less than 100% of the Market
Value on the Grant Date. The Option Price per Share of stock payable upon
exercise of each Nonqualified Option shall be determined by the Committee,
provided that the Option Price shall not be less than 100% of the Market Value
on the Grant Date.

 

(d)                                 Limitation on Number of Shares to be Granted
to Each Optionee. Each Option Agreement shall specify the number of Shares to
which it pertains. No Optionee may receive, during any three calendar year
period, Options to purchase more than 7,200,000 Shares. If any Option granted to
an employee is canceled, the canceled Option continues to be counted against the
maximum number of Shares for which Options may be granted to that employee under
the Plan. If, after grant of an Option to an employee, the Option Price is
reduced, the transaction will be treated as a cancellation of the Option and the
grant of a new Option,

 

5

--------------------------------------------------------------------------------


 

and in such case both the Option that is deemed to be canceled and the Option
that is deemed to be granted reduce the maximum number of Shares for which
Options may be granted to that employee under the Plan. The preceding two
sentences apply only to calculating the maximum number of Shares available to an
Optionee during any three calendar year periods, and shall not apply to or
affect the manner of counting Shares pursuant to Section 4(b).

 

(e)                                  Exercise of Options. Subject to the terms
and conditions set forth in the Option Agreement, each Option shall be
exercisable for the full amount or for any part thereof and at such intervals or
in such installments as the Committee may determine at the time it grants the
Option; provided, however, that no Option shall be exercisable with respect to
any Shares later than ten years after the Grant Date.

 

8.                                       Formula Plan; Options for Directors.
Upon first election to the Board of Directors of the Company of a person who was
not, within twelve months preceding election, either an officer of employee of
the Company or any Subsidiary, such person shall be granted a Director Option to
purchase such number of Shares that, on the Grant Date, has a value under the
Black-Scholes method of $80,000 (using the methodology used by the Corporation
in determining the value of Options granted to employees). On the third Friday
of December in each year, each director who is not an employee of the Company
and its Subsidiaries shall receive a Director Option to purchase such number of
Shares that, on the Grant Date, has a value under the Black-Scholes method of
$80,000 (using the methodology used by the Corporation in determining the value
of Options granted to employees). In the event that on any Grant Date there is
not a sufficient number of Shares available to implement fully the preceding
sentences, then each such director shall receive a pro rata portion of the
Director Option contemplated by the preceding sentences. The Option Price for
each Director Option shall be the Market Value on the Grant Date or, in the
event there is no Market Value available on the Grant Date, on the date next
following the Grant Date for which a Market Value is available. Each Director
Option shall become exercisable in four equal installments upon each of the
first four anniversaries of the Grant Date. No Director Option shall be
exercisable later than ten years after the Grant Date. It is intended that each
Director Option automatically granted pursuant to this Section 8 shall be made
pursuant to a formula plan as defined in Release No. 34-37260 of the Securities
and Exchange Commission (adopting restated Rule 16b-3).

 

9.                                       Terms and Conditions Applicable to All
Options.

 

(a)                                  Non-Transferability. Except as otherwise
expressly provided in an Option Agreement, no Option shall be transferable by
the Optionee, other than by will or the laws of descent and distribution, and
each Option shall be exercisable, during the Optionee’s lifetime, only by him or
her (i.e. if the Option is exercised during the Optionee’s lifetime, it shall
only be exercisable by the Optionee).

 

(b)                                 Notice of Exercise and Payment. An Option
shall be exercisable only by delivery of a written notice to the Company’s
Treasurer or any other officer of the Company designated by the Committee to
accept such notices on its behalf, specifying the number of Shares for which it
is exercised. If the Shares are not at that time effectively registered under
the Securities Act of 1933, as amended, the Optionee shall include with such
notice a letter, in form and substance satisfactory to the Company, confirming
that the Shares are being purchased for the Optionee’s own account for
investment and not with a view to distribution. Payment shall be made in full at
the time the Option is exercised. Payment shall be made by (i) cash or check,
(ii) delivery and assignment to the Company of Shares having been owned by the
Optionee for such period as the Company’s Treasurer may determine and having a
Market Value as of the date of exercise equal to the exercise price, (iii) if
approved by the Committee, delivery of the Optionee’s promissory note for the
exercise price, or (iv) any combination of (i), (ii) or (iii) above.

 

6

--------------------------------------------------------------------------------


 

(c)                                  No Rights to Options; No Stockholder
Rights. No employee shall have any claim to be granted an Option under the Plan,
and there is no obligation for uniformity of treatment of employees. No Option
shall confer upon the Optionee any rights as a stockholder or any claim to
dividends paid with respect to any Shares to which the Option relates unless and
until such Shares are duly issued to him or her in accordance with the terms of
the Option.

 

(d)                                 Cancellation and Rescission of Options. The
Committee may provide in any Option Agreement that, in the event an Optionee
violates a term of the Option Agreement or other agreement with or policy of the
Company or a Subsidiary, takes or omits to take actions that are deemed to be in
competition with the Company or its Subsidiaries, an unauthorized solicitation
of customers, suppliers, or employees of the Company or its Subsidiaries, or an
unauthorized disclosure or misuse of proprietary or confidential information of
the Company or its Subsidiaries, or takes or omits to take any other action as
may be specified in the Option Agreement, the Optionee shall be subject to
forfeiture of such Option or portion, if any, of the Option as may then remain
outstanding and also to forfeiture of any amounts of cash, Shares or other
property received by the Optionee upon exercise or settlement of such Option or
in connection with such Option during such period (as the Committee may provide
in the Option Agreement) prior to the occurrence which gives rise to the
forfeiture.

 

(e)                                  Options to Optionees Outside the United
States. The Committee may modify the terms of any Option under the Plan granted
to an Optionee who is, at the time of grant or during the term of the Option,
resident or primarily employed outside of the United States in any manner deemed
by the Committee to be necessary or appropriate in order that such Option shall
conform to laws, regulations, and customs of the country in which the Optionee
is then resident or primarily employed, or so that the value and other benefits
of the Option to the Optionee, as affected by foreign tax laws and other
restrictions applicable as a result of the Optionee’s residence or employment
abroad, shall be comparable to the value of such an Option to an Optionee who is
resident or primarily employed in the United States. An Option may be modified
under this Section 9(f) in a manner that is inconsistent with the express terms
of the Plan, so long as such modifications will not contravene any applicable
law or regulation.

 

10.                                 Termination of Options. Each Option shall
terminate and may no longer be exercised if the Optionee ceases to
perform services for the Company or a Subsidiary, in accordance with the
following provisions:

 

(i)                                     if the Optionee’s services shall have
been terminated by resignation or other voluntary action, or if such services
shall have been terminated involuntarily for cause, all of the Optionee’s
Options shall terminate and may no longer be exercised;

 

(ii)                                  if the Optionee’s services shall have been
terminated for any reason other than cause, resignation or other voluntary
action before his or her eligibility to retire, and before his or her disability
or death, he or she may at any time within a period of fifteen (15) months after
such termination of service exercise his or her Options to the extent that the
Options were exercisable on the date of termination of service;

 

(iii)                               if the Optionee’s service shall have been
terminated because of disability within the meaning of
Section 22(e)(3) of the Code, he or she may at any time within a period of
fifteen (15) months after such termination of service exercise his or her
Options to the extent that such Options were exercisable on the date of
termination of service; and

 

7

--------------------------------------------------------------------------------


 

(iv)                              if the Optionee dies at a time when he or she
might have exercised an Option, then his or her estate, personal representative
or beneficiary to whom it has been transferred pursuant to Section 9(a) hereof
may at any time within a period of fifteen (15) months after the Optionee’s
death exercise the Option to the extent the Optionee might have exercised it at
the time of death;

 

provided, however, that the Committee may, at its sole discretion, provide
specifically in an Option Agreement for such other period of time (shorter or
longer than as set forth above) during which an Optionee may exercise an Option
after termination of the Optionee’s services as the Committee may approve,
subject to the overriding limitation that no Option may be exercised to any
extent by anyone after the date of expiration of the Option.

 

11.                                 Withholding Taxes; Delivery of Shares. The
Company’s obligation to deliver Shares upon exercise of an Option shall be
subject to the Optionee’s satisfaction of all applicable federal, state and
local income and employment tax withholding obligations. The Optionee
may satisfy the obligations by electing (a) to make a cash payment to the
Company, or (b) to have the Company withhold Shares with a value equal to the
amount required to be withheld, or (c) to deliver to the Company Shares having
been owned by the Optionee for such period as the Company’s Treasurer
may determine and having a value equal to the amount required to be withheld.
The value of Shares to be withheld or delivered shall be based on the Market
Value on the date the amount of tax to be withheld is to be determined. The
Optionee’s election to have Shares withheld for this purpose will be subject to
the following restrictions: (1) the election must be made prior to the date the
amount of tax is to be determined, (2) the election must be irrevocable, and
(3) the election will be subject to the disapproval of the Committee.

 

12.                                 Termination or Amendment of Plan. The Board
may at any time terminate the Plan or make such changes in or additions to the
Plan as it deems advisable without further action on the part of the
shareholders of the Company, provided:

 

(a)                                  that no such termination or amendment shall
adversely affect or impair any then outstanding Option without the consent of
the Optionee holding that Option; and

 

(b)                                 that any such amendment which: (i) increases
the maximum number of Shares subject to this Plan, or (ii) changes the class of
persons eligible to participate in this Plan, or (iii) materially increases the
benefits accruing to participants under this Plan, shall be subject to approval
by the voting stockholders of the Company within one year from the effective
date of such amendment and shall be null and void if such approval is not
obtained.

 

13.                                 Change of Control - Automatic Vesting of
Options. Notwithstanding anything to the contrary herein, the Board or the
Committee shall include in the Option Agreement for each unvested Option granted
under this Plan the following provision, and such inclusion may be effected by
incorporating this provision by reference to this Section 13:

 

This Option shall be immediately exercisable and the Optionee shall become
eligible to purchase any and all shares covered by each Option at any time or
from time to time after the occurrence of a Change of Control of the Company. A
“Change of Control” shall mean:

 

(a)                                  The acquisition, other than from the
Company, by any individual, entity or group (within the meaning of Section
13 (d) (3) or 14(d) (2) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 25% or more of either (i) the
then outstanding non-voting common stock of the Company (the “Non-Voting Stock”)
or (ii) the combined voting power of the then outstanding voting securities of
the Company entitled to vote generally in the election of directors (the
“Company Voting Securities”); provided, that any

 

8

--------------------------------------------------------------------------------


 

acquisition by (x) the Company or any of its subsidiaries, or any employee
benefit plan (or related trust) sponsored or maintained by the Company or any of
its subsidiaries or (y) any Person that is eligible, pursuant to
Rule 13d-1(b) under the Exchange Act, to file a statement on Schedule 13G with
respect to its beneficial ownership of Company Voting Securities, whether or not
such Person shall have filed a statement on Schedule 13G, unless such Person
shall have filed a statement on Schedule 13D with respect to beneficial
ownership of 25% or more of the Company Voting Securities, shall not constitute
a Change of Control; and provided, further, that the provisions of this
subsection (a) shall apply whether or not the Company Voting Securities or the
Non-Voting Stock is registered or required to be registered under the Exchange
Act; or

 

(b)                                 Individuals who, as of the date hereof,
constitute the Company’s Board of Directors (the “Incumbent Board”) cease for
any reason to constitute at least a majority of the Board; provided, that any
individual becoming a director of the Company (“Director”) subsequent to the
date of the Option whose election or nomination for election by the Company’s
shareholders was approved by at least a majority of the Directors then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of the Directors of the
Company (as such terms are used in Rule 14a-11 of the Regulation 14A promulgated
under the Exchange Act); or

 

(c)                                  Approval by the shareholders of the Company
of a reorganization, merger or consolidation (a “Business Combination”), in each
case with respect to which all or substantially all of the individuals and
entities who were the respective beneficial owners of the Non-Voting Stock and
of the Company Voting Securities immediately prior to such Business Combination
will not, following such Business Combination, beneficially own, directly or
indirectly, more than 60% of, respectively, the then outstanding non-voting
stock and the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors of the corporation or
other entity resulting from the Business Combination in substantially the same
proportion as their ownership immediately prior to such Business Combination of
the Non-Voting Stock and Company Voting Securities, as the case may be; or

 

(d)                                 Approval by the shareholders of the Company
of (i) a complete liquidation or dissolution of the Company, or (ii) a sale or
other disposition of all or substantially all of the assets of the Company, or
(iii) a sale or disposition of Eaton Vance Management (or any successor thereto)
or of all or substantially all of the assets of Eaton Vance Management (or any
successor thereto), or (iv) an assignment by any direct or indirect investment
adviser subsidiary of the Company of investment advisory agreements pertaining
to more than 50% of the aggregate assets under management of all such
subsidiaries of the Company, in the case of (ii), (iii) or (iv) other than to a
corporation or other entity with respect to which, following such sale or
disposition or assignment, more than 60% of, respectively, the outstanding
non-voting stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors is then owned
beneficially, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners of the Non-Voting Stock
and Company Voting Securities immediately prior to such sale, disposition or
assignment in substantially the same proportion as their ownership of the
Non-Voting Stock and Company Voting Securities, as the case may be, immediately
prior to such sale, disposition or assignment.

 

Notwithstanding the foregoing, the following events shall not cause, or be
deemed to cause, and shall not constitute, or be deemed to constitute, a Change
of Control:

 

9

--------------------------------------------------------------------------------


 

(1)                                  The acquisition, holding or disposition of
Company Voting Securities deposited under the Voting Trust Agreement dated as of
October 30, 1997, as amended, or of the voting trust receipts issued therefor,
or any change in the persons who are voting trustees thereunder, or the
acquisition, holding or disposition of Company Voting Securities deposited under
any subsequent replacement voting trust agreement or of the voting trust
receipts issued therefor, or any change in the persons who are voting trustees
under any such subsequent replacement voting trust agreement; provided, that any
such acquisition, disposition or change shall have resulted solely by reason of
the death, incapacity, retirement, resignation, election or replacement of one
or more voting trustees.

 

(2)                                  Any termination or expiration of a voting
trust agreement under which Company Voting Securities have been deposited or the
withdrawal therefrom of any Company Voting Securities deposited thereunder, if
all Company Voting Securities and/or the voting trust receipts issued therefor
continue to be held thereafter by the same persons in the same amounts, or if
contemporaneously there shall be a Business Combination or change in the
capitalization of the Company as described in clause (3) below.

 

(3)                                  A Business Combination or change in the
capitalization of the Company pursuant to which the holders of the Non-Voting
Stock of the Company become holders of voting securities of the Company or of
the corporation or other entity resulting from such Business Combination, in
substantially the same proportion as their ownership of Non-Voting Stock
immediately prior to such Business Combination or change in capitalization.

 

14.                                 General Provisions.

 

(a)                                  Compliance with Legal and Exchange
Requirements. The Plan, the granting and exercising of Options thereunder, and
the other obligations of the Company under the Plan and any Option Agreement,
shall be subject to all applicable federal and state laws, rules and
regulations, and to such approvals by any regulatory or governmental agency as
may be required. The Company, in its discretion, may postpone the issuance or
delivery of Shares under any Option until completion of such stock exchange
listing or registration or qualification of such Shares or other required action
under any state, federal or foreign law, rule or regulation as the Company
may consider appropriate, and may require any Optionee to make such
representations and furnish such information as it may consider appropriate in
connection with the issuance or delivery of Shares in compliance with applicable
laws, rules and regulations.

 

(b)                                 Compliance with Section 162(m) and
Rule 16b-3. If any provision of the Plan or any Option Agreement relating to a
“covered employee” or a person subject to Section 16 of the Exchange Act does
not comply or is inconsistent with the requirements of Code Section 162(m) or
regulations thereunder or Rule 16b-3, such provision shall be construed or
deemed amended to the extent necessary to conform to such requirements.

 

(c)                                  No Right to Continued Employment. Neither
the Plan nor any action taken thereunder shall be construed as giving any
employee the right to be retained in the employ of the Company or any of its
Subsidiaries, nor shall it interfere in any way with the right of the Company or
any of its Subsidiaries to terminate any employee’s employment at any time.

 

10

--------------------------------------------------------------------------------


 

(d)                                 Taxes. The Company or any Subsidiary is
authorized to withhold from any payment relating to an Option under the Plan, or
any distribution of Shares, or any payroll or other payment to an Optionee,
amounts of withholding and other taxes due in connection with any transaction
involving an Option, and to take such other action as the Committee may deem
advisable to enable the Company and Optionees to satisfy obligations for the
payment of withholding taxes and other tax obligations relating to any Option or
exercise thereof. This authority shall include authority to withhold or receive
Shares or other property and to make cash payments in respect thereof in
satisfaction of an Optionee’s tax obligations.

 

(e)                                  Nonexclusivity of the Plan. Neither the
adoption of the Plan by the Board nor its submission to the voting stockholders
of the Company for approval shall be construed as creating any limitations on
the power of the Board to adopt such other incentive arrangements as it may deem
desirable, including the granting of stock options and other awards otherwise
than under the Plan, and such arrangements may be either applicable generally or
only in specific cases.

 

(f)                                    Governing Law. The validity,
construction, and effect of the Plan, any rules and regulations relating to the
Plan, and any Option Agreement shall be determined in accordance with the laws
of the Commonwealth of Massachusetts, without giving effect to principles of
conflicts of laws, and applicable federal law.

 

11

--------------------------------------------------------------------------------